Exhibit 2 Oi S.A. - In Judicial Reorganization Corporate Taxpayers’ Registry (CNPJ/MF) No. 76.535.764/0001-43 Board of Trade (NIRE) No. 33 3 0029520-8 Publicly-Held Company FINAL VOTING CHART Final voting chart of the Ordinary General Shareholders’ Meeting held on April 28, 2017, at 11 a.m., at the headquarters of the Company, located at Rua do Lavradio, 71, Centro, in the City of Rio de Janeiro, RJ, including votes cast through distance voting ballots. Items Resolution In favor Contrary Abstention To review the accounts of the Management, examine, discuss and vote on the Management’s Report and the Financial Statements for the fiscal year ended December 31, 2016, together with the Independent Auditors’ report and the Fiscal Council’s report. Approved 237,071,248 14,321,606 201,190,033 % of the valid votes 94.30% 5.70% - To examine, discuss and vote on the Management Proposal for the allocation of the results of the fiscal year ended December 31, 2016. Approved 251,774,053 19,881 200,788,592 % of the valid votes 99.99 % 0.01% - To determine the global annual compensation budget for the Company’s Management and members of the Fiscal Council. Approved 236,923,343 52,655,640 63,003,903 % of the valid votes 81.82% 18.18% - To ratify the election of the members of the Board of Directors nominated in the Board of Directors Meetings held on August 12, 2016 and September 14, 2016 to supplement the mandate of vacant positions, pursuant to Article 150 of Law No. 6,404/76. Approved 313,614,456 62,403 138,906,027 % of the valid votes 99.98% 0.02% - To elect the members of the Fiscal Council and their respective alternates. Approved 288,959,047 9,486,329 154,137,510 % of the valid votes 96.82% 3.18% -
